Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbein, US Patent Appl. Pub. No. 2011/0080349 in view of Goldberg et al., US Patent Appl. Pub. No. 2019/0007397.
Regarding claim 9, Holbein discloses an information handling system (FIG(s) 1-8), comprising:
a processor (FIG. 1, 102); and
a memory device (FIG. 1, 110) storing instructions that when executed by the processor perform operations (paragraph 0031, lines 1-2, paragraph 0035, lines 1-4, paragraph 0068, lines 4-6), the operations including:
determining a mechanical clamping pressure between two components installed within the information handling system (via force sensors 122, measuring clamping mechanical pressure between support tray 310 and base 308, FIG(s) 3A-B, paragraph 0044, lines 1-9, paragraph 0045, paragraph 0046, lines 1-6, FIG. 5, paragraph 0047, lines 3-12);
identifying a performance level for the processor based on the mechanical clamping pressure between the two components (FIG. 6, paragraph 0053, lines 12-15, paragraph 0054, lines 1-9, paragraph 0060, lines 1-6, lines 16-25, paragraph 0066, FIG. 8, 806-YES, 808, 810-YES, paragraph 0074, lines 1-11; and
operating the processor at the performance level based on the mechanical clamping pressure between the two components (FIG. 8, 812, paragraph 0076, lines 1-5).
Holbein does not specifically state the identification of the performance level includes mapping the mechanical clamping pressure to the performance level in one of a plurality of entries in a database.
Goldberg teaches a computing device (FIG. 1, 104) with pressure-based program (110 FIG(s) 1 and 4), which uses database (database 112, FIG(s) 1 and 4) storing the relations between different pressure-based input values and respective authentication data for user permissions (paragraph 0004, FIG. 1, paragraphs 0018-0019, 0022-0023, and FIG. 3, paragraphs 0048 and 0051, FIG. 4, paragraph 0055). Goldberg further teaches upon receiving pressure event(s) matching prestored authentication data in the database, identifying and enabling access for the identified user/application (paragraphs 0020, 0022, 0032, FIG. 3, paragraphs 0042, 0046, 0048, and 0051). Thus, allowing or preventing further application usage (FIG. 312-YES/NO, paragraphs 0049, lines 1-6, paragraph 0051)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Goldberg with the system disclosed by Holbein in order to implement the identification of the performance level includes mapping the mechanical clamping pressure to the performance level in one of a plurality of entries in a database. One of ordinary skill in the art would be motivated to do so in order to allow or prevent the operation of the processor at the performance level based on the clamping pressure.
Regarding claim 10, Holbein further discloses the system, wherein the operations further include identifying a processor power state based on the mechanical clamping pressure (paragraph 0060, lines 1-6, lines 16-25, paragraph 0066, FIG. 8, 806-YES, 808, 810-YES, paragraph 0074, lines 1-11).
Regarding claim 13, Holbein further discloses the system, wherein the operations further include reducing a performance associated with the processor in response to the mechanical clamping pressure (paragraph 0077).
Regarding claim 14, Holbein further discloses the system, wherein the operations further include increasing a performance associated with the processor in response to the mechanical clamping pressure (paragraph 0076, lines 1-5).
Regarding claim 15, Holbein further discloses the system, wherein the operations further include generating an error in response to the mechanical clamping pressure (paragraphs 0089 and 0098).

Allowable Subject Matter
Claims 1-2, 4-8, 16-17, and 19-20 are allowed.
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186